Citation Nr: 0737981	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bronchitis and service connection for 
residuals of frostbite of the feet.  In a June 2004 rating 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).

In a May 2005 rating decision, the RO granted service 
connection for residuals of frostbite of the feet.  The 
veteran did not express disagreement with the disability 
evaluations assigned.  Thus, the two issues listed on the 
title page are the only issues remaining for appellate 
review.

The veteran testified before a Decision Review Officer (DRO) 
at a local hearing held in June 2007.  A transcript of the 
hearing is of record.
 

FINDINGS OF FACT

1.  Chronic bronchitis did not manifest in service or for 
many years thereafter; and there is no competent medical 
evidence of a link between bronchitis and service.

2.  PTSD did not have its onset during active military duty; 
and the record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors. 


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not caused in or aggravated by 
active duty military service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007). 

2.  PTSD was not caused by active duty military service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2002, February 2004, and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran was also sent a PTSD questionnaire in February 
2004 that requested specific information, including the date 
of his claimed stressor incident, the place of the incident, 
the unit of assignment at the time of the incident, a 
detailed description of the event, any medals or citations 
received as a result of the incident, and the name and other 
identifying information concerning any other individuals 
involved in the event, if appropriate.  The veteran did not 
complete this form.

The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

Factual Background & Analysis

Bronchitis

The veteran contends that he is entitled to service 
connection for bronchitis.  The Board has considered his 
contentions but finds that the preponderance of the evidence 
is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

In general, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for a disease diagnosed 
after service, when all of the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service treatment records are negative for 
treatment or diagnosis of a chronic respiratory disorder 
including bronchitis.  There is one clinical record dated in 
February 1946 that shows treatment for an acute common cold.  
However, the note indicates that the cold responded to 
routine treatment.  A separation physical examination in 
October 1948 revealed the veteran's lungs and chest were 
clear, and that the veteran had a history of frontal 
sinusitis.  Upon examination, the veteran's nose and sinuses 
were normal.  The respiratory system including the bronchi, 
lungs and pleura were all normal.  A chest x-ray was normal.  

The post-service medical records associated with the claims 
folder are dated no earlier than 2003.  The records include a 
June 2004 private treatment record from D. P., M.D. that 
shows a diagnosis of bronchitis.  The remaining record, a 
clinical note dated in July 2004, did not reflect a finding 
of bronchitis.  Additional post-service medical records 
consist of VA outpatient treatment records dated from May 
2003 to October 2006.  These records do not contain evidence 
of treatment for bronchitis nor any diagnoses of a disability 
manifested as chronic bronchitis.  

In finding that service connection is not warranted for 
chronic bronchitis, the Board notes that although the record 
shows evidence of treatment for bronchitis in 2004, the 
service treatment records do not show incurrence of a chronic 
bronchitis disorder during military service.  In addition, 
the evidentiary record does not contain any competent medical 
evidence or medical opinion which establishes that there is 
an etiological relationship between any currently diagnosed 
bronchitis and some aspect of military service; including 
treatment for an acute cold.  

Furthermore, it is noted that the veteran separated from 
active duty service in November 1948.  The first evidence of 
diagnosed bronchitis was in June 2004, some 56 years after 
separation from service.  This manifestation is too remote in 
time from service to relate to service absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  In the present case, there is no 
competent medical evidence in the record that addresses the 
issue of a possible etiological relationship between military 
service and a current diagnosis of bronchitis.  

At his hearing in June 2007, the veteran indicated he 
received medical treatment for bronchitis on many occasions 
during service.  Yet, as noted, his service records show no 
evidence of such treatment.  The veteran also stated that he 
also received treatment from the SMH perhaps 20 years ago.  
The hearing officer asked if he would like to attempt to get 
those records, but the veteran declined and stated that SMH 
would probably not still have the records.  The record 
contains no other medical evidence of a chronic bronchitis 
disorder in service or any treatment for such in the years 
soon after discharge from service.

Although the veteran sincerely believes that he incurred a 
disability of chronic bronchitis as a result of his military 
service, the Board notes that where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, as he has not shown that he has 
specialized medical knowledge or training; his contentions 
are not considered competent evidence of the issue on appeal.  
Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).   


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Participation in combat, is a determination that 
is to be made on a case-by-case basis, and requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999). 

If a veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The RO sent a PTSD questionnaire to the veteran in February 
2004 that requested specific information, including the date 
of the incident, the place of the incident, the unit of 
assignment at the time of the incident, a detailed 
description of the event, any medals or citations received as 
a result of the incident, and the name and other identifying 
information concerning any other individuals involved in the 
event, if appropriate.  Although the veteran did not return 
the form, he responded in a March 2004 letter, in which he 
stated that he was exposed to combat on several occasions 
during his tour.  In a letter dated September 2004, the 
veteran stated that he engaged in combat helping the national 
troops to hold a railroad station and bridge from the 
communist troops.  He stated further that he was left on duty 
in severe cold weather for over 24 hours with no medical 
attention or leadership.

The veteran's service personnel records reflect that he had 
foreign service in Japan, from March 1946 to June 1946; and 
in China, from June 1946 to January 1947.  The records 
reflect that while stationed in Japan, the veteran carried a 
military occupational specialty (MOS) of "guard duty."  The 
records show that while in China, his MOS was "rifleman."  
The service personnel records show that the veteran was 
awarded a China Service Ribbon, but they are negative for any 
awards or decorations indicative of combat. 

A review of the veteran's service medical records and 
military personnel records show that he received no 
psychiatric treatment or related diagnoses in service.  The 
veteran's post-service VA medical records were obtained and 
associated with his claims file.  A treatment note dated in 
February 2004 shows the veteran was referred to as a former 
"rifleman" with combat-related duty in China.  The veteran 
reported prolonged distress that he believed might be 
associated with engaging in contact with the enemy during his 
"bridge duty" in China, near Manchuria.  He also reported 
acquiring frostbite in both of his feet during this duty.  
The physician indicated that the veteran appeared to be 
experiencing some mild to moderate symptoms of PTSD related 
to military duty in China.  A diagnosis of PTSD, prolonged, 
associated with military duty in China was made.  

An outpatient treatment record dated in March 2004 reflects 
the veteran related disturbing dreams about his combat 
experience in China, mostly related to what he described as a 
"perceived senseless combat situation at Bridge 66, where he 
witnessed killing and civilian and military deaths."  
Memories of cold, action, noise, and aftermath were also 
reported as persistent.  A July 2004 note reveals that the 
veteran reported that he had witnessed trauma and atrocities 
in China, on the Manchurian border.

The veteran presented testimony at a June 2007 hearing held 
at the RO to discuss the claimed stressor incidents related 
to PTSD.  The veteran stated that he was assigned to outpost 
guard duty in China during the winter months.  While there 
appeared to be some confusion about what the veteran was 
claiming as a stressor, a review of the transcript generally 
shows that the veteran related that one of his claimed 
stressors was the general hardship incurred during his tour 
in China, such as having little to no food, participating in 
long hikes, and overall long days.  The second stressor was 
referenced by the veteran's statement that at some point "a 
battle was going on between the communists and the nationals 
and we interfered a bit, and the guy in the tower went a 
little crazy with his machine gun."  The veteran also stated 
that this happened so fast and there was no leadership or 
anything and his feet became frostbitten.  He was told they 
needed to be removed.  He described "the place" as being so 
miserable that he had nightmares for years after service.  

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted.  As an 
initial matter, the Board notes that there is no confirmed 
PTSD diagnosis on the basis of any verified in-service 
stressors.  In this regard, the Board notes that the 
physician who evaluated the veteran and diagnosed PTSD; did 
not review the veteran's medical history and service record 
as provided in the claims folder.  The initial February 2004 
PTSD diagnosis was based solely on the veteran's self-
reported and completely unsubstantiated and rather vague 
history of events during his military service.  The Board is 
not required to accept the unsubstantiated opinions of a 
psychiatrist that alleges PTSD had its origins in service.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of service history, and not his documented 
history, is not probative).  

Moreover, the Board observes this diagnosis was not provided 
in connection with any verified stressor.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD varies 
depending upon whether or not the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The Board notes that the veteran is not a "combat veteran" 
within the meaning of 38 U.S.C.A. § 1154 (b).  In this 
regard, the Board finds there is no credible evidence showing 
that the veteran "engaged in combat with the enemy."  His 
service personnel records reflect that he was a rifleman 
while posted in China.  However, there is no record of awards 
or decorations for valor or record of combat experience or 
combat injuries to otherwise show that the veteran had actual 
combat with the enemy.  The record also does not show, nor is 
it alleged, that the veteran is a former POW.  Also absent 
from the record is lay evidence, such as statements from 
former platoon members or friends, to support the veteran's 
claim of combat experience.  The veteran did testify that he 
served with someone named "Quinn", but stated that he was 
killed during service in Korea.  For these reasons, the Board 
is satisfied that the veteran did not "engage in combat with 
the enemy."  As such his lay statements and testimony alone 
are not sufficient to establish the occurrence of the claimed 
stressor events.  There must be corroboration.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 
283 (1994).  

Despite requests by VA and also his representative, to obtain 
specific information that could be used on his behalf, the 
veteran has presented vague details of the kind that cannot 
be verified.  In an April 2002 Statement of the Case (SOC), 
the RO notified the veteran that without specific names, 
dates, and places of incidents, they were unable to submit a 
request to the United States Armed Services Center for 
Research of Unit Records (USASCRUR), now referred to as the 
Center for Unit Records Research (CURR).  The veteran has not 
provided specific dates or locations of the alleged combat, 
other than that it was in the wintertime and somewhere near 
the Manchurian border.  In addition, the Board observes that 
the claimed stressor events are in and of themselves, very 
general in nature, and with the exception of the frostbitten 
feet, are of such kind as to be extremely difficult to 
verify.  Without corroboration of the claimed in-service 
stressors, the February 2004 finding of PTSD has no probative 
value.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Therefore, 
in the absence of a PTSD medical diagnosis based upon 
verified in-service stressors; credible supporting evidence 
that the claimed in-service stressors occurred; and a link, 
established by medical evidence, between current symptoms and 
such in- service stressors- service connection for PTSD is 
not warranted.

The Board has considered the veteran's written and oral 
testimony about the stressful events he alleges to have 
occurred in China.  However, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for bronchitis is denied.

Service connection for post traumatic stress disorder (PTSD) 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


